NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES CORNFIELD; et al.,                      No.    17-16968

                Plaintiffs-Appellants,          D.C. No. 2:16-cv-00924-ROS

 v.
                                                MEMORANDUM*
MICHAEL THOMPSON, an individual
acting under the color of law; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Charles Cornfield, Benjamin Robert Flynn, Bernard Linser, William J.

O’Hayer, and Matthew V. Parker appeal pro se from the district court’s judgment

dismissing their 42 U.S.C. § 1983 action alleging First Amendment retaliation and

employment discrimination. We have jurisdiction under 28 U.S.C. § 1291. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s dismissal for failure to state a claim and its

dismissal on the basis of a statute of limitations. Ctr. for Biological Diversity v.

U.S. Envtl. Prot. Agency, 847 F.3d 1075, 1084 n.7 (9th Cir. 2017). We may affirm

on any basis supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59

(9th Cir. 2008), and we affirm.

       The district court properly dismissed the retaliation claims brought by

Cornfield, Flynn, Linser, and Parker because these plaintiffs failed to allege facts

sufficient to state plausible claims. See O’Brien v. Welty, 818 F.3d 920, 932 (9th

Cir. 2016) (elements of a First Amendment retaliation claim); Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (a plaintiff must present factual allegations

sufficient to state a plausible claim for relief).

       The district court properly dismissed O’Hayer’s Rehabilitation Act claim as

barred by the statute of limitations. See Douglas v. Cal. Dep’t of Youth Auth., 271

F.3d 812, 823 n.11 (9th Cir. 2001) (for Rehabilitation Act claims, courts apply the

statute of limitations for the most analogous state law); Madden–Tyler v. Maricopa

County, 943 P.2d 822, 829 (Ariz. Ct. App. 1997) (Rehabilitation Act claims are

subject to Arizona’s two-year statute of limitations for personal injury actions).

Contrary to O’Hayer’s contentions, the district court did not err in concluding that

                                             2                                   17-16968
this claim, which was alleged for the first time in the Third Amended Complaint,

did not relate back to the filing of any earlier complaint.

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Parker’s state law claim. See 28 U.S.C.

§ 1367(c)(3); Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001) (the district court

may in its discretion “decline to exercise supplemental jurisdiction over related

state-law claims once it has dismissed all claims over which it has original

jurisdiction” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by awarding a portion of

defendants’ attorney’s fees as a sanction against plaintiffs after their counsel

withdrew. See Fed. R. Civ. P. 11(b) & advisory committee’s notes to 1993

Amendment (the court has significant discretion in determining what sanctions, if

any, to impose); Christian v. Mattel, Inc., 286 F.3d 1118, 1126-28 (9th Cir. 2002)

(setting forth standard of review and grounds for Rule 11 sanctions). We reject as

meritless plaintiffs’ contentions that sanctions were inappropriate because they did

not have an opportunity to respond orally to defendants’ Rule 11 motion at an

evidentiary hearing or trial, and that imposing sanctions on them was inappropriate

because they were represented by counsel when the pleading was prepared and

                                           3                                       17-16968
filed.

         The district court did not abuse its discretion by awarding a portion of the

costs incurred by defendants under 28 U.S.C. § 1920(4). See In re Online DVD-

Rental Antitrust Litig., 779 F.3d 914, 924-28 (9th Cir. 2015) (setting forth standard

of review and factors for determining whether costs for making copies are

recoverable).

         AFFIRMED.




                                            4                                    17-16968